*618Upon Petition to Eeheae.
Keith, P.:
The defendant in error has filed a petition to rehear the judgment rendered on November 18,1909 (66 S. E. 726), and in support of the petition shows that there was an error in the transcript of the record upon which the case was heard and decided.
A very important witness for the defendant in error, plaintiff in the court below, was one S. J". Ludey, who, in narrating what occurred when he first saw Sollenberger upon the track, stated in part as follows:
“Q. What did you think and what did you do when you first saw him on the track ? A. Well, when I first saw him I looked for a second or two; I could not see what it was at first. The thought struck me that it was a man there, and I went across to the other side of the tool car to see the engineer, and hollered at him and waved him down to stop. Then I went back again, and hollered at the man ahead on the track. When I come back I could see plain it was a man on the track. The train did not slack up, and I come back on that side again and hollered at him to stop, and waved him down all I could, and he did then stop. 1 went back again, and we were right close to him then. I saw him when he was struck by the car.
“Q. Approximately, how long did it take you, after you first saw the man on the track, to go across to the engineer’s side and give him the signal to stop ? A. It did not take any longer than to take about two steps anywhere. I was on the level floor.
“Q. Did or not the engineer see your signal this time? A. I don’t think he did.
“Q. Erom your knowledge of railroads and trains, if he had obeyed your first signal, could he or not have stopped the train in time to have kept from running over the man on the track? A. Yes, he could have done that if he had stopped as soon as I gave him the first signal.
*619“Q. I believe you said he did -obey your second signal ? A. Yes.
“Q. How far did the front part of your train pass over and beyond Sollenberger ? A. It was something like about fifty-five feet I suppose.”
It is agreed between counsel that the above questions and answers are not complete, and (without undertaking to repeat the whole) that they should have read as follows: After the question “Did or not the engineer see your signal this time?” the answer should be “Yes”; then should follow the question, “Did he make any effort to stop or not ?” A. “I don’t think he did.” In other words, the answer “Yes” to the question which precedes it, and the question which succeeds it, “Did he make any effort to stop or not ?” were by some accident omitted from the record.
The pith of Ludey’s testimony is found in two expressions of opinion. “Did he (the engineer) make any effort to stop or not ? A. I don’t think he did.” “Q. From your knowledge of railroads and trains, if he had obeyed your first signal, could he or not have stopped the train in time to have kept from running over the man on the track ? A. Yes, he could have done that if he had stopped as soon as I gave him the first signal.”
It will be observed that Ludey does not state as a fact that the engineer did not make an- effort to stop upon receiving the first signal. He says “I don’t think he did,” while the testimony of the engineer, who is corroborated by other witnesses, is that he was in his proper place on the right-hand side of the engine; that he was looking in the direction in which he was moving, which was toward the east; and in answer to the question “State what occurred, and what was the first intimation you had” of what occurred, he says: “I was backing up and I heard a sci earn or hollering, and the engine was working steam. I shut it off and asked my fireman if he heard anybody give a signal. I didn’t hear anybody, and somebody waved me down on the wreck car, or cab, and I throwed the brake in emer*620gency, and stopped as quick as I could, and the hoy was hurt when I stopped.”
“Q. Did you see any signal from anyone on the derrick car west of you ? A. Ho, sir.
“Q. Did you see any signal on any car west of you ? A. Ho, sir.
“Q. State whether or not you applied your air in emergency as soon as you saw a signal to stop ? A. Yes, sir; I did.”
But let it he conceded that the engineer saw the signal, and that his receipt of the signal was not followed by any effort to stop. Let us examine the value of Ludey’s opinion that the train could have been stopped in time to avoid the injury.
That opinion was, of course, conditioned upon the grade, the length and weight of the train, its speed, and the distance between the east end of the train and young Sollenberger when the signal was given. Of these conditions the speed of the train is not definitely ascertained, and the most important of them all was the intervening distance. That had been fixed by Ludey at 150 yards or 450 feet, and his opinion is to be taken as having been based upon that estimate. Before the trial was concluded the jury were taken to the scene of the accident, and all the conditions were reproduced as far as that could be done, with the result that it was admitted in the presence of the jury that Ludey was mistaken in his estimate of the distance between the east end of the train and Sollenberger when he first saw him on the track. It is probable that Ludey made his estimate of the distance, not from the east end of the train but from the point where he stood on a car which was to the west of the engine, which, it will be remembered, was in the center of the train. So that, from the estimate of the intervening distance as given by him there must be deducted the length of the train between the point where he stood and its eastern end. This would be about 246 feet, which deducted from 450 feet leaves 204 feet; or if taken from the 486 feet, which is the distance of what is known as “Bullitt’s signal point” in the record, will leave 240 feet.
*621It would require a liberal interpretation of tbe power, or, more properly speaking, the right of a jury to deduce inferences from testimony to hold that Ludey’s statement when he was asked “Did the engineer make any effort to stop or not ?” that “I don’t think he did” would have warranted a verdict exonerating the defendant in error’s intestate from the consequences of the gross contributory negligence established beyond question in this case, and the whole probative value of the opinion falls to the ground when it is made to appear that the witness was in error as to the most essential condition upon which that opinion was predicated.
All other questions presented in the petition have been already considered in the opinion heretofore filed, and the petition to rehear is denied.
Rehearing denied.

Reversed.